DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 6, line 2, “that is in touch with a mouth” positively recites the guide member touching the mouth, and thus positively claims the mouth.  It is suggested that 
–adapted to be—be inserted before “in”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 2, line 6, “the light reflected” has no prior antecedent basis.  It is suggested that “the” be deleted.
             In claim 2, line 6, --form of the—should be inserted before “intraoral” to agree with the recitation in parent claim 1.
             In claim 3, line 4, “the light receiving sensor” is unclear as to which light receiving sensor is being claimed.  For purposes of this action, “the light receiving sensor” will be assumed to mean “each light receiving sensor”.
             In claim 4, line 2, “in advance” is unclear.  In advance of what?  For purposes of this action it will be assumed that “in advance” means “in advance of coinjoining the image data”
             
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durbin et al 634660.
               With regard to claim 1, Durbin et al disclose an intraoral measurement device comprising: a plurality of optical measurement systems “traverse mechanism” (fig. 2), each of which measures a form of an intraoral object to be measured.  See col. 2, lines 15-30 which discloses that a plurality of the systems may be provided.  A hardware processor 110 is disclosed, wherein the plurality of optical measurement systems (“traverse mechanism”, fig. 2) respectively measure forms of intraoral areas different from each other, wherein the hardware processor 110 calculates the form of the intraoral object to be measured based on information obtained from the plurality of optical measurement systems.  See col. 1, lines 61-67 through col. 2, lines 1-8.
              With regard to claim 2, note that each of the plurality of optical measurement systems (“traverse mechanism” comprises: a light source 134,  an optical element 132 that condenses light emitted from the light source and leads the light to the object to be measured, and a light receiving sensor (col. 4, line 26) that receives the light reflected on the intraoral object to be measured.
              With regard to claim 3, note that the hardware processor 110 generates multiple pieces of three-dimensional image data based on information obtained from the light receiving sensor; conjoins the pieces of image data based on singular points of the respective pieces of the image data and irradiation target position information on a positional relation of positions irradiated by the plurality of optical measurement systems (see col. 6, lines 51-67 as well as columns 7 and 8).
            With regard to claim 4, note storage 302/304/312 that stores the irradiation target position information in advance. 
              With regard to claim 5, note movable part 204 that moves the positions irradiated by the plurality of optical measurement systems; and a detector (sensor, see col. 5, lines 38-46) that detects a movement amount of the movable part, wherein the hardware processor calculates the irradiation target position information based on the movement amount obtained from the detector.
              With regard to claim 6, note that the movable part 204 comprises a guide member 200/202 that is in contact with a mouth.  See fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772